Title: John Adams to Abigail Adams, 29 January 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris January 29. 1783

Your kind Letters of Oct. 25. and November 13 came to hand but to day. A Packet from you is always more than I can bear. It gives me a great Pleasure, the highest Pleasure, and therefore makes me and Leaves me Melancholly, like the highest Strains in Music.
I have written you many times and Ways, that I have written to Congress a Resignation, and that I expect the Acceptance of it by the first ships, and will embark for home as soon as it arrives. There is a Possibility that one Case may happen, vizt. that Congress may accept my Resignation, and send me at the same time a Renewal of my old Commission to make a Treaty of Commerce with Great Britain. There is not in my Opinion the least Probability of this, nor do I desire it, the first desire of my Soul being to go home. But if it should happen, I beg you would come to me with it, for nothing but your Company will make it acceptable. However brillant a Feather it might be in my Cap, to make a Treaty of Commerce with G. Britain, and how much soever malicious Wits may suppose me disappointed by the Extraordinary Resolution of Congress which took from me a distinction, which I had dearly earned by accepting and attempting to execute a Commission which they had given me with so much Unanimity and without any solicitation of mine, yet I assure you I think I can be employed more agreably to my self in America, if not more usefully to the Public.
However this may be my Resolution is fixed, to return home unless Congress should restore me my Honour, whether they accept of my Resignation or not.
My “Image,” my “superscription,” my “Princess,” take care how you dispose of your Heart.——I hoped to be at home and to have chosen a Partner for you. Or at least to have given you some good Advice before you should choose.
If I mistake not your Character it is not Gaiety and Superficial Accomplishments alone that will make you happy. It must be a thinking Being, and one who thinks for others good and feels anothers Woe. It must be one who can ride 500 miles upon a trotting Horse and cross the Gulph stream with a steady Heart. One may dance or sing, play or ride, without being good for much.
But I must conclude, by my Wishes and Prayers for your Direction in all Things, and by assuring you that no Words can express the Feelings of my Heart, when I subscribe myself Yours forever.
